


117 HR 3351 IH: District of Columbia National Guard Federal Employee Leave Fairness Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3351
IN THE HOUSE OF REPRESENTATIVES

May 19, 2021
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 5, United States Code, to correct a legislative drafting error in such title, to eliminate the reduction in pay of a Federal employee or District of Columbia employee as a result of such employee serving as a member of the National Guard of the District of Columbia, and for other purposes.


1.Short titleThis Act may be cited as the District of Columbia National Guard Federal Employee Leave Fairness Act. 2.Repeal of crediting amounts received against pay of Federal employee or DC employee serving as a member of the National Guard of the District of Columbia (a)In generalSection 5519 of title 5, United States Code, is amended by striking or (c).
(b)ApplicationThe amendment made by subsection (a) shall apply to any amounts credited, by operation of such section 5519, against the pay of an employee or individual described under section 6323(c) of such title during the period beginning on January 6, 2021, and ending on the date of enactment of this Act.  